

Exhibit 10.19


SILICON GRAPHICS INTERNATIONAL CORP.
FIRST AMENDMENT TO EMPLOYMENT LETTER




This FIRST AMENDMENT TO EMPLOYMENT LETTER (this “First Amendment”), effective
December 17, 2012 (the “Effective Date”), is executed by and between Silicon
Graphics International Corp., a Delaware corporation (“SGI”), and Jennifer W.
Pileggi (the “Executive”). SGI and the Executive are each individually referred
to as a “Party” and are collectively referred to as the “Parties” herein.


RECITALS


Whereas, Executive and SGI have entered into an employment letter dated
September 9, 2011 (the “Employment Letter”); and


Whereas, the parties desire to amend the Employment Letter.


AGREEMENT


Now therefore, in consideration of the mutual promises and covenants set forth
in this First Amendment, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree that upon the Effective Date, the Employment
Letter is hereby amended as follows:


1.
The first paragraph of Section 8 of the Employment Letter is hereby amended to
read in its entirety as follows:

CHANGE IN CONTROL SEVERANCE BENEFITS. If, within 12 months following a Change in
Control, your employment is terminated by the Company without Cause, or by you
for Good Reason; and if you sign, date, return to the Company and allow to
become effective a release of all claims in a form satisfactory to the Company
in its sole discretion (the “Release”); then in lieu of any Severance Benefits
set forth in Section 9 herein, you shall be entitled to receive the following
severance benefits (the “Change in Control Severance Benefits”); provided that
you must execute and return the Release on or before the date specified by the
Company in the prescribed form (the “Release Deadline”).  The Release Deadline
will in no event be later than fifty (50) days after your employment is
terminated.  If you fail to return the Release on or before the Release
Deadline, or if you revoke the Release, then you will not be entitled to the
benefits described in this Section 8.  The severance payments will commence
within sixty (60) days after your employment is terminated and, once they
commence, will include any unpaid amounts accrued from the date your employment
is terminated.  However, if the sixty (60) day period described in the preceding
sentence spans two calendar years, then the payments will in any event begin in
the second calendar year.
1.1.
The first paragraph of Section 9 of the Employment Letter is hereby amended to
read in its entirety as follows:

SEVERANCE BENEFITS. If, at any time other than during the twelve (12) month
period following a Change in Control, your employment is terminated by the
Company without Cause, or by you for Good Reason; and if you sign, date, return
to the Company and allow to become effective

1



--------------------------------------------------------------------------------



the Release; then you shall be entitled to receive the following severance
benefits (the “Severance Benefits”); provided that you must execute and return
the Release on or before the Release Deadline. If you fail to return the Release
on or before the Release Deadline, or if you revoke the Release, then you will
not be entitled to the benefits in this Section 10. The severance payments will
commence within sixty (60) days after your employment is terminated and, once
they commence, will include any unpaid amounts accrued from the date your
employment is terminated.  However, if the sixty (60) day period described in
the preceding sentence spans two calendar years, then the payments will in any
event begin in the second calendar year.
1.2.
Section 11 of the Employment Letter is hereby amended to read in its entirety as
follows:

DEFERRED COMPENSATION. Notwithstanding anything to the contrary herein, the
following provisions apply to the extent severance benefits provided herein are
subject to Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) and the regulations and other guidance thereunder and any state law of
similar effect (collectively, “Section 409A”). Severance benefits shall not
commence until you have a “separation from service” for purposes of Section
409A. Each installment of severance benefits is a separate “payment” for
purposes of Treas. Reg. Section 1.409A-2(b)(2)(i), and the severance benefits
are intended to satisfy the exemptions from application of Section 409A provided
under Treasury Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5) and
1.409A-1(b)(9). However, if such exemptions are not available and you are, upon
separation from service, a “specified employee” for purposes of Section 409A,
then, solely to the extent necessary to avoid adverse personal tax consequences
under Section 409A, the timing of the severance benefits payments shall be
delayed until the earlier of (i) six (6) months and one day after your
separation from service and (ii) your death. Upon the expiration of the
applicable deferral period, any payments which would have otherwise been made
during that period (whether in a single sum or in installments) in the absence
of this paragraph shall be paid to you or your beneficiary in one lump sum
(without interest).  Any termination of your employment is intended to
constitute a “separation from service” and will be determined consistent with
the rules relating to a “separation from service” as such term is defined in
Treasury Regulation Section 1.409A-1.  It is intended that each installment of
the payments provided hereunder constitute separate “payments” for purposes of
Treasury Regulation Section 1.409A-2(b)(2)(i).  To the extent that any provision
of this Agreement is ambiguous as to its compliance with Section 409A of the
Code, the provision will be read in such a manner so that all payments hereunder
comply with Section 409A of the Code.  Except as otherwise expressly provided
herein, to the extent any expense reimbursement or the provision of any in-kind
benefit under this Agreement is determined to be subject to Section 409A of the
Code, the amount of any such expenses eligible for reimbursement, or the
provision of any in-kind benefit, in one calendar year shall not affect the
expenses eligible for reimbursement in any other taxable year (except for any
lifetime or other aggregate limitation applicable to medical expenses), in no
event shall any expenses be reimbursed after the last day of the calendar year
following the calendar year in which you incurred such expenses, and in no event
shall any right to reimbursement or the provision of any in-kind benefit be
subject to liquidation or exchange for another benefit.
1.3.
Except as amended herein, the Employment Letter shall remain in full force and
effect without modification thereto.

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the Effective Date.

2



--------------------------------------------------------------------------------





SILICON GRAPHICS INTERNATIONAL
CORP.


EXECUTIVE
By: /s/ Jennifer Pratt_______________
By: /s/ Jennifer Pileggi_______________
Name: Jennifer Pratt
Title: SVP, Human Resources
Name: Anthony Carrozza
Title: SVP, General Counsel and Corporate Secretary




Signature Date: December 17, 2012
Signature date: December 17, 2012




3

